

114 S751 IS: Clean Air, Strong Economies Act
U.S. Senate
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 751IN THE SENATE OF THE UNITED STATESMarch 17, 2015Mr. Thune (for himself, Mr. Manchin, Mr. Blunt, Mr. Boozman, Mrs. Capito, Mr. Cassidy, Mr. Coats, Mr. Cornyn, Mr. Cotton, Mr. Enzi, Mrs. Fischer, Mr. Flake, Mr. Hatch, Mr. Inhofe, Mr. Isakson, Mr. McConnell, Ms. Murkowski, Mr. Perdue, Mr. Rounds, Mr. Scott, Mr. Vitter, and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo improve the establishment of any lower ground-level ozone standards, and for other purposes.
	
 1.Short titleThis Act may be cited as the Clean Air, Strong Economies Act or the CASE Act. 2.Ground-level ozone standardsNotwithstanding any other provision of law (including regulations), in promulgating a national primary or secondary ambient air quality standard for ozone, the Administrator of the Environmental Protection Agency—
 (1)shall not make final a national primary or secondary ambient air quality standard for ozone that is lower than the standard established under section 50.15 of title 40, Code of Federal Regulations (as in effect on January 1, 2015), until at least 85 percent of the counties that were nonattainment areas under that standard as of January 30, 2015, achieve full compliance with that standard;
 (2)shall only consider all or part of a county to be a nonattainment area under the standard on the basis of direct air quality monitoring;
 (3)shall take into consideration feasibility and cost; and (4)shall include in the regulatory impact analysis for the proposed and final rule at least 1 analysis that does not include any calculation of benefits resulting from reducing emissions of any pollutant other than ozone.